Citation Nr: 1548273	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to recognition as the surviving spouse for basic eligibility for VA Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to June 1983.  The Veteran died in June 2010, and the appellant is seeking entitlement to service connection for the cause of the Veteran's death pursuant to VA Dependency and Indemnity Compensation (DIC) benefits. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that found the appellant was not entitled to recognition as the Veteran's surviving spouse for the purposes of basic eligibility for VA DIC benefits/death benefits.

In April 2015, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript from that hearing is included in the evidence of record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant and the Veteran were not legally married at the time of the Veteran's death in June 2010. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing basic eligibility for VA DIC benefits/death benefits are not met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2015); Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  The Merits of the Claim

The appellant seeks recognition as the Veteran's surviving spouse and related entitlement to DIC benefits/death benefits, on the premise that, while she divorced the Veteran in 1997, the divorce was caused by the Veteran's misconduct and through no fault of her own. 

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The facts in this case are not in dispute.  The appellant has acknowledged that she and the Veteran were divorced in 1997 and that she was not married to him at the time of his death in 2010.  The appellant provided testimony to that effect during the April 2015 Board videoconference hearing.  The appellant also stated that, during their marriage and afterwards, the Veteran was abusive to herself and their children.  She further stated that the Veteran had remarried.  

Review of the evidence of record reflects that the Veteran, in a VA Form 21-526 submitted in September 1983, stated that he had married the appellant in November 1980.  A marriage certificate for the November 1980 marriage of the appellant and the Veteran is of record.  In a VA Form 21-686c, Declaration of Status of Dependents, the Veteran reported that he had divorced the appellant in December 1997, and married another woman in April 1998.  The appellant has submitted court documents from her 1997 divorce proceeding against the Veteran and the evidence of record includes both the marriage certificate from his April 1998 marriage to his second wife and the August 1999 divorce decree relating to that marriage.  VA treatment records reflect that the Veteran and his second wife continued to reside together through at least 2008.  The Veteran died in June 2010, and his death certificate includes the notation that the Veteran was divorced.

The appellant has not contended, nor is there evidence to suggest, that she attempted to invalidate the 1997 divorce or enter into a common law marriage with the Veteran following their divorce.  Crucially, the law clearly requires that a surviving spouse be married to the Veteran at the time of his death in order to be considered the surviving spouse.  As the appellant was not married to the Veteran at the time of his death, the appellant is not the Veteran's surviving spouse for the purpose of establishing entitlement to certain VA benefits.  38 C.F.R. § 3.1(j), 3.50.

The appellant has asserted that her divorce from the Veteran was the result of the Veteran's own misconduct, primarily his adulterous behavior and other abusive conduct.  See Westberry v. Principi, 255 F.3d 1377, 1382 (Fed. Cir 2001) (noting that a claimant may establish entitlement to benefits by showing that a separation was solely the Veteran's fault); Gregory v. Brown, 5 Vet. App. 108, 112 (1993) (spouse who suffered physical and emotional abuse should not be determined "at fault" for failing to reconcile).  

She therefore contends that she should be recognized as the Veteran's surviving spouse pursuant to the provisions of 38 C.F.R. § 3.50(b) that negate the requirement of cohabitation when a separation is procured by a veteran's misconduct.  Although there are exceptions to the requirement that an appellant have lived continuously with a veteran from the time of the marriage to the time of that veteran's death, these exceptions only apply in instances where a veteran and an appellant were still legally married at the time of the veteran's death.  See 38 C.F.R. § 3.50(b)(1) and 38 C.F.R. § 3.53; see also Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2015) (former spouse of deceased veteran, who was not married to veteran at time of his death, was not entitled to dependency and indemnity, notwithstanding fact that her divorce from veteran was based on abuse).  Accordingly, the appellant's argument fails.

There can be no doubt from review of the record that the appellant is sincere in her belief that she is entitled to recognition as the Veteran's surviving spouse.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  

The Board notes that the Court of Appeals for the Federal Circuit has held that 38 C.F.R. § 3.50(b)(1) does not provide an exception to the requirement that the surviving spouse and the veteran be married at the time of the veteran's death.  Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2015).  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).  

Where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board therefore has no alternative but to deny the appellant's claim as she does not meet the legal criteria to establish status as the Veteran's surviving spouse for purposes of VA DIC benefits/death benefits.  The appeal in this regard must therefore be denied as a matter of law. 


ORDER

Basic eligibility as a surviving spouse for VA DIC benefits/death benefits is denied. 





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


